DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 July, 17 August, 6 November, 23 December 2020, 16 April, 4 May and 13 July 2021 are being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For independent claims 1, 10 and 19, the term “command” in the claim creates confusion with the definition in the Specification.   Paragraph 0016 of the specification defines “command” as “one or more of the following: a trajectory, a label, a process control, an annotation, and a machine instruction” (emphasis added).  However, according to the claimed invention, the crux of the invention is dependent 
As the base term “able” is a spectrum, the term "unable" in the independent claims is a relative term which renders the claim indefinite.  The term "unable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 2-9, 11-18 and 20 are rejected based on their dependency to claims 1, 10 and 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, et al. (U.S. Patent Publication No. 2018/0136651).
For claim 1, Levinsion discloses a vehicle comprising: at least one processor (see Fig. 4); and a non-transitory computer-readable storage medium storing instructions which when executed by the at least one processor cause the at least one processor to: operate the vehicle in an autonomous mode (see at least abstract); receive a command using a vehicle communication device of the vehicle (see para. 0144), the command instructing the vehicle to maneuver to a goal location (see paras. 0072, 0143); determine that the vehicle is unable to convert the command into machine instructions to operate the vehicle to maneuver to the goal location (see para. 0145, experience difficulties, degraded sensors, intense sunlight; para. 0146, failure to receive heartbeat; 0149, “event”; 0150, loss of signal; these disclosures are related to inability to receive instructions, machine or otherwise, equivalent to “unable to convert instructions”); and responsive to determining that the vehicle is unable to convert the command into machine instructions, transmit a teleoperation request to a teleoperation server (see 
Levinson does not explicitly disclose the receipt of the command comes from V2I communication devices.   However, V2I apparatus and methods for communicating with autonomous vehicles were well known to one of ordinary skill in the art at the time of the invention.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Levinson to include the V2I communication apparatus based on the motivation to improve systems, devices, and methods configured to initiate modification of trajectories (e.g., remotely) to influence navigation of autonomous vehicles.  
With reference to claim 2, Levinson further teaches wherein the teleoperation request comprises a current location of the vehicle (see para. 0055). 
Regarding claim 3, Levinson further discloses wherein the teleoperation request comprises one or more trajectory sampling points for the vehicle (see paras. 0056, 0060).
Referring to claim 9, Levinson further teaches wherein converting the command into machine instructions comprises editing data comprising one or more of a map, sensor data in the vehicle or a related AV system, trajectory data in the vehicle or a related AV system, vision data in the vehicle or a related AV system, or any past data in the vehicle or a related AV system (see para. 0119).
Claims 10 and 19 are rejected based on the citations and reasoning provided above for claim 1. 
Claims 11 and 20 are rejected based on the citations and reasoning provided above for claim 2.
Claim 12 is rejected based on the citations and reasoning provided above for claim 3.
Claim 18 is rejected based on the citations and reasoning provided above for claim 9.
Claims 4, 7, 8, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, et al. (U.S. Patent Publication No. 2018/0136651), as applied to claims 1 and 10 above, and further in view of Okumura, et al. (U.S. Patent Publication No. 2016/0139594).  

Referring to claim 7, Okumura further discloses wherein converting the command into machine instructions comprises enabling, editing or disabling a hardware component or a software process (see paras, 0004, 0023).    
With regards to claim 8, Okumura further discloses wherein converting the command into machine instructions comprises overwriting a travel preference or a travel rule (see para. 0030).
Claim 13 is rejected based on the citations and reasoning provided above for claim 4.  
Claim 16 is rejected based on the citations and reasoning provided above for claim 7.
Claim 17 is rejected based on the citations and reasoning provided above for claim 8.
Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson, et al. (U.S. Patent Publication No. 2018/0136651), as applied to claims 1 and 10 above, and further in view of Mudallige (U.S. Patent Publication No. 2010/0256835).  
For claim 5, Levinson does not explicitly disclose the claimed limitation.  A teaching from Mudilage discloses wherein maneuvering to the goal location comprises inferring a speed profile from the command (see at least abstract).  It would have been obvious to modify Levinson to include the teaching of Mudalige based on the motivation to assist the driver with monitoring traffic flow, road 
Regarding claim 6, Mudilage further discloses wherein maneuvering to the goal location comprises inferring a steering angle from the command using a learning algorithm.
Claim 14 is rejected based on the citations and reasoning provided above for claim 5.
Claim 15 is rejected based on the citations and reasoning provided above for claim 6.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663